Citation Nr: 0831034	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  06-21 430A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating for bilateral 
pes planus, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to June 
1978.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).

In a March 2000 rating decision, the RO granted service 
connection for bilateral pes planus and assigned a 20 percent 
rating, effective September 3, 1996.  This rating decision 
was not appealed.

The veteran filed the present increased rating claim in 
February 2005.  In its June 2005 rating decision, the RO 
continued the 20 percent rating for bilateral pes planus.  
The veteran has perfected his appeal with regard to the 
disability rating assigned.

The veteran was scheduled to present testimony before a 
traveling Veterans Law Judge in June 2007.  However, the 
veteran failed to report to the hearing.  As the record does 
not contain further explanation as to why the veteran failed 
to report to the hearing, or any additional requests for an 
appeals hearing, the Board deems the veteran's request for 
such a hearing to be withdrawn.  See 38 C.F.R. § 20.704 
(2007).


FINDINGS OF FACT

1.  Medical evidence of record establishes that the veteran's 
bilateral pes planus existed prior to service and was 
aggravated during his period of active duty.

2.  The veteran's bilateral pes planus has been evaluated as 
30 percent disabling with a pre-service deduction of 10 
percent, for a total disability rating amounting to 20 
percent.

3.  The veteran's bilateral pes planus is manifested by 
severe symptoms, including objective evidence of marked 
pronation, pain and swelling upon use, and characteristic 
callosities.


CONCLUSIONS OF LAW

1.  The veteran's preexisting bilateral pes planus was 10 
percent disabling at the time of his entry into active duty.  
38 U.S.C.A. §§ 1153, 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.306, 3.322, 4.1, 4.7, 4.71a, Diagnostic Code 5276 (2007).

2.  The veteran's bilateral pes planus is currently evaluated 
as 20 percent disabling due to in-service aggravation; the 
criteria for an evaluation in excess of 20 percent for this 
disability have not been met.  38 U.S.C.A. §§ 1153, 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.306, 3.322, 4.1, 4.7, 4.71a, 
Diagnostic Code 5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in April 2005, prior to the 
adjudication of his claim in the June 2005 rating decision at 
issue.

The VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the three "elements" of the 
notice requirement.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
May 2006 and April 2007, pertaining to the downstream 
disability rating and effective date elements of his claim.

For an increased rating claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that: (1) VA notify the claimant 
that, to substantiate such a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the claimant's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the claimant; (3) the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

In the present appeal, the Board acknowledges that the April 
2005 VCAA letter did not satisfy all of the elements required 
by the recent Vazquez-Flores decision.  Nonetheless, the 
veteran was not prejudiced in this instance, as the April 
2005 letter did provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) to support his claim for increased compensation.  In 
addition, the May 2006 Statement of the Case provided the 
veteran with the specific rating criteria for his service-
connected disability and explained how the relevant 
diagnostic code would be applied.  These factors combine to 
demonstrate that a reasonable person could have been expected 
to understand what was needed to substantiate the claim.

Similarly, the veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores for the 
purpose of substantiating his increased rating claim.  In his 
February 2005 claim, the veteran requested to be scheduled 
for a VA examination and asked VA to obtain his VA medical 
records to help support his claim.  In his August 2005 notice 
of disagreement, the veteran listed the criteria that he knew 
to be necessary to support a higher rating for his bilateral 
pes planus; he also stated that his feet were now "very 
bad" and that he was unable to work due to the severity of 
his foot problems.  On his July 2006 VA Form 9, the veteran 
described his allegedly worsened symptoms and how they have 
affected his daily life.  Based on this evidence, the Board 
is satisfied that the veteran had actual knowledge of what 
was necessary to substantiate his increased rating claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) 
(actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

Accordingly, the Board finds that no prejudice to the veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA examination reports, VA 
medical records, and statements from the veteran and his 
representative.  The veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claim has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.





Pertinent Laws and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different 
"staged" ratings may be warranted for different time 
periods.

In cases involving aggravation by active service, the rating 
assigned to the disorder will reflect only the degree of 
disability over and above the degree of disability existing 
at the time of entrance into active service, whether it was 
noted at entry into active service, or whether it was 
determined upon the evidence of record to have existed at 
that time.  It is necessary to deduct from the present 
evaluation the degree, if ascertainable, of the disability 
existing at the time of entrance into active service, in 
terms of the rating schedule, except that if the disability 
is total (100 percent), no deduction will be made.  If the 
degree of disability at the time of entrance into service is 
not ascertainable in terms of the schedule, no deduction will 
be made.  38 C.F.R. § 3.322.

Specific rating criteria

The veteran's service-connected bilateral pes planus is 
evaluated as 30 percent disabling with a pre-service 
deduction of 10 percent, for a total disability rating 
amounting to 20 percent under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2007).

Under Diagnostic Code 5276, a 50 percent rating is assigned 
for pronounced acquired bilateral flatfoot, with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 30 percent rating is assigned for 
severe acquired bilateral flatfoot, with objective evidence 
of marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities.

Analysis

After a review of the medical evidence, the Board finds that 
the veteran's bilateral pes planus does not warrant an 
evaluation in excess of 20 percent at any time since the date 
of claim on February 28, 2005.  The pertinent medical 
evidence of record consists of VA examination reports dated 
in February 2004, May 2005, and November 2006, as well as VA 
progress notes dated in March 2005, March 2006, and June 
2006.

At his February 2004 VA examination, the veteran complained 
of constant pain in both of his feet.  It was noted that he 
had been advised to use prosthetics, but they did not help.  
He had swelling of his feet at the end of the day and his 
feet had to be elevated.  It was noted that the veteran did 
not use any cane or brace and that there was no history of 
flare-up.  Upon examination, the veteran had difficulty 
squatting due to complaints of pain in both feet.  X-rays 
revealed bilateral moderate pes planus with mild midtarsal 
arthritis.  He also had minor valgus of the heel to the 
extent of 10 degrees which could be corrected by 
manipulation.  His Achilles tendon was neutral, and there was 
no pain on manipulation of the midfoot and forefoot.  There 
were no calluses, no hallux valgus, and no claw toes.

At his May 2005 VA examination, the veteran complained of 
intermittent pains in his feet, ranging from dull aching to 
sharp pain and aggravated with too much standing, too much 
walking, or twisting of the ankle.  It was noted that the 
veteran had severe bilateral pes planus and that he could not 
use inserts, as they made the pain in his feet worse.  Upon 
examination, the following were noted: no obvious swelling; 
onychomycosis of all toenails of both of his feet; 
intertriginous areas appearing normal; feet not cold to the 
touch; and no areas of ulceration.

According to VA progress notes dated in March 2005 and March 
2006, the veteran underwent a diabetic foot examination at 
those times, and none of the following were revealed: 
deformities, calluses, claudication, rest pain, or loss of 
protective sensation.

According to a VA progress note dated in June 2006, the 
veteran was having difficulty with his legs, after orthotics 
in his shoes had worn out his feet and he had to remove the 
orthotics.

At his November 2006 VA examination, the veteran's claims 
file was reviewed.  His bilateral pes planus was 
characterized as having taken a "progressively worse" 
course since onset.  Response to current treatments 
(consisting of rest, elevation, and pain medication) was 
categorized as "fair."  For his left foot, the veteran 
complained of pain and swelling in the ankle while standing, 
as well as fatigability, weakness, and lack of endurance 
while standing and walking; no heat, redness, stiffness, or 
other symptoms were reported.  For his right foot, the 
veteran complained of pain in the heel and arch while 
standing and walking, swelling between the ankle and toes on 
the top of his foot while standing and walking, and stiffness 
(in the ankle), fatigability, weakness, and lack of endurance 
while standing and walking; no heat, redness, or other 
symptoms were reported.  The veteran reported flare-ups of 
foot joint disease occurring one to three times per month and 
lasting between two and seven days, precipitated by prolonged 
standing, prolonged walking, and walking up and down stairs.  
He stated that he could not walk on "flare days" and that 
he took pain pills and elevated his feet to alleviate the 
pain.  It was noted that no assistive aids or devices were 
needed.  The veteran stated that orthopedic shoe inserts made 
his feet feel worse, so therefore he did not use them.  Upon 
examination of both feet, there was no objective evidence of 
any of the following: painful motion, swelling, tenderness, 
instability, or weakness.  For both feet, there was evidence 
of abnormal weight bearing in the form of callosities; normal 
Achilles alignment (both weight-bearing and non-weight-
bearing); midfoot malalignment not correctable by 
manipulation; and marked pronation.  It was noted that the 
veteran did have severe flat feet, but that most of his 
symptoms were related to his diabetic peripheral neuropathy.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 20 percent for the veteran's 
bilateral pes planus is not warranted at any time since the 
date of claim on February 28, 2005.  The Board has based its 
conclusions on the medical evidence outlined above, which 
shows symptoms productive of severe bilateral pes planus, 
with objective evidence of marked pronation, pain and 
swelling upon use, and characteristic callosities.  In the 
absence of pronounced bilateral pes planus (with extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or 
appliances), there is no schedular basis for an increased 
rating for the veteran in this case.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).

As stated above, the veteran's service-connected bilateral 
pes planus is evaluated as 30 percent disabling with a pre-
service deduction of 10 percent, for a total disability 
rating amounting to 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2007).

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 20 percent at any time 
since the date of claim on February 28, 2005.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  That is to say, the 
veteran's disability has been no more than 20 percent 
disabling since that date (taking into account the pre-
service deduction of 10 percent), so his rating cannot be 
"staged" because the 20 percent rating represents his 
greatest level of functional impairment attributable to this 
condition since that date (once again taking into account the 
pre-service deduction of 10 percent).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 20 
percent for bilateral pes planus is not warranted at any time 
since the date of claim on February 28, 2005.  Since the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an increased disability rating for bilateral 
pes planus, currently evaluated as 20 percent disabling, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


